Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: In line 22, please delete [(21a)].  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farag (US Patent No. 5,579,616).
For claim 1, Farag discloses a glazing assembly (fig. 15) for a curtain wall glazing system (fig. 2) separating a first area from a second area, comprising: a first glazing unit (fig. 15, left glazing unit) comprising a first glass surface for facing said first area and a second glass surface for facing said second area, a plurality of glazing profiles forming a frame structure for said first glazing unit, and wherein each glazing profile comprises a main structural frame part and a removable clamping part (194) removably coupled to the main structural frame part, wherein said first glazing unit is clamped between the main structural frame parts and the removable clamping parts of said plurality of glazing profiles, with the first glass surface linked with the removable clamping part, and the second glass surface linked with the main structural frame part, wherein an uncoupling of the removable clamping parts from the corresponding main structural frame parts for each glazing profile unclamps the first glazing unit and opens a clearance allowing the removal of the first glazing unit in a direction of the first area, wherein at least one main structural frame part of said plurality of glazing profiles further comprises a structural portion, and a mobile clamping portion (200) removably coupled to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for said at least one main structural frame part, opens a clearance allowing maintenance activities to be performed near an edge region of the first glazing unit from said second area.
For claim 4, Farag discloses that the mobile clamping portion is removably coupled with the structural portion using a click/hook attachment system (col. 9 lines 43-46, ‘click’ is interpreted as a small device for preventing backwards movement of a mechanism, as a detent (dictionary.com)).
For claim 5, Farag discloses that that the first glazing unit is an insulating glazing unit (fig. 14, 186).
For claim 6, Farag discloses that the first glazing unit (fig. 14, 186) is a fixed glazing unit (its fixed when clamped between the clamps 194 and 200).
For claim 7, Farag discloses that said first glazing unit has a rectangular shape and wherein a first and a second glazing profile of said plurality of glazing profiles corresponds to a pair of mullions placed in parallel and wherein a third and a fourth glazing profile of said plurality of glazing profiles corresponds to a pair of transoms placed in parallel (figs. 2 and 4).
For claim 8, Farag discloses a second glazing unit (fig. 15, right glazing unit) positioned adjacent to said first glazing unit and sharing therewith a common mullion or transom, which is configured for receiving an edge of the first glazing unit and for receiving an edge of the second glazing unit in an adjacent configuration, wherein the first and second glazing units are separated by said common mullion or transom (fig. 15).
For claim 9, Farag discloses that each of the main structural frame parts of the plurality of glazing profiles comprises a structural portion (fig. 15), and a mobile clamping portion (fig. 15, removably coupled to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for each of the main structural frame parts unclamps said first glazing unit and opens a clearance allowing the removal of said first glazing unit in a direction of the second area and/or allows maintenance activities to be performed near edge regions of the first glazing unit from said second area.
For claim 10, Farag discloses a first peripheral gasket (fig. 15, gasket adjacent 194) secured between the first glass surface and the removable clamping parts (200) of the plurality of glazing profiles.
For claim 11, Farag discloses a second peripheral gasket (fig. 15, gasket adjacent 200) secured between said second glass surface and the mobile clamping portions (200) of said plurality of glazing profiles.
For claim 12, Farag discloses that the removal of the mobile clamping portion (fig. 15, 200) from the structural frame portion for each of the main structural frame parts of said plurality of glazing profiles, unclamps said first glazing unit and opens a clearance allowing the removal of said first glazing unit in the direction of said second area by a rotation of said first glazing unit about an edge thereof, or by a translation in the direction of the second area, or by a combination of rotation and translation.
For claim 13, Farag discloses a curtain wall glazing system comprising the glazing assembly of claim 1 (fig. 15).
For claim 14, Farag discloses a glazing panel (fig. 14, 186) for a unitizing façade system, comprising the glazing assembly according to claim 1 (fig. 15).
For claim 16, Farag discloses that the mobile clamping portion is removable while the removable clamping part is coupled to the main structural frame part, and the removable clamping part is removable while the mobile clamping portion is coupled to the structural portion (fig. 15, 194, 200, removable is a very broad word and since elements 194 and 200 are not integrally formed with the structural portion of the window, they are considered removable while the other is coupled to the structural portion of the window with the right set of tools).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US Patent No. 5,579,616) in view of Ting (US2017/0040940).
For claim 2, Farag discloses that the glazing profile comprising said at least one main structural frame part comprises an inner channel (fig. 15, channel enclosed by 200), but does not disclose that the inner channel encloses cabling and/or electric components.
Ting discloses a curtain wall frame (fig. 7) and the obviousness of enclosing cabling (fig. 6A, 61) in an inner channel of the frame.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to enclose cabling/electrical components in the inner channel of Farag as made obvious by Ting to attach electrical components like solar panels and lights to the curtain wall while hiding the electrical wiring for better aesthetics.
For claim 3, the combination discloses that the removal of the mobile clamping portion (Farag fig. 15, 200) from the structural portion, opens a clearance allowing access to said inner channel (channel enclosed by 200) for performing maintenance activities on the cabling and/or electric components or electronic components.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US Patent No. 5,579,616) in view of ‘521 (EP 213521).
For claim 17, Farag discloses a glazing assembly for a curtain wall glazing system separating a first area from a second area, comprising: a first glazing unit comprising a first glass surface for facing said first area and a second glass surface for facing said second area, a plurality of glazing profiles forming a frame structure for said first glazing unit, and wherein each glazing profile comprises a main structural frame part, and a removable clamping part removably coupled to the main structural frame part, wherein said first glazing unit is clamped between the main structural frame parts and the removable clamping parts of said plurality of glazing profiles, with the first glass surface linked with the removable clamping part, and the second glass surface linked with the main structural frame part, wherein an uncoupling of the removable clamping parts from the corresponding main structural frame parts for each glazing profile unclamps the first glazing unit and opens a clearance allowing the removal of the first glazing unit in a direction of the first area, wherein at least one main structural frame part of said plurality of glazing profiles further comprises a structural portion, and a mobile clamping portion removably attached to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for said at least one main structural frame part, opens a clearance allowing maintenance activities to be performed near an edge region of the first glazing unit from said second area.
Farag does not disclose that the mobile clamping portion is removably coupled by a fastener to the structural portion.
‘521 discloses a glazing assembly (fig. 2) with a mobile clamping portion (3) that is removably coupled by a fastener to the structural portion (1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to couple the mobile clamping portion of Farag to the structural portion by a fastener as made obvious by ‘521 to provide a more rigid attachment between the mobile clamping portion and the structural portion.
For claim 18, the combination discloses that the fastener removably coupling the mobile clamping portion to the structural portion comprises bolts (‘521 fig. 2).

Allowable Subject Matter
Claim 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a glazing assembly wherein the mobile clamping portion and the removable clamping part are coupled to the main structural frame part by a fastener, in addition to the rest of the limitations present in claim 17.



Response to Arguments
In response to the argument that nowhere in Farag is it stated that element 194 is removably coupled to the glass, the examiner argues that it is clearly shown that element 194, which is called the removable clamping part in the rejection, is not integral or unitary with the main frame of the window. Since it is not unitary with the window frame, it is removable and therefore meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633